Exhibit 10.1

GNC HOLDINGS, INC.

STOCKHOLDERS AGREEMENT

Dated as of November 8, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I INTRODUCTORY MATTERS      1   1.1      Defined
Terms      1   1.2      Construction      8   ARTICLE II CORPORATE GOVERNANCE
MATTERS      9   2.1      Composition of the Board      9   2.2     
Qualification of Investor Designees      11   2.3      Resignations      12  
2.4      Board Approval Standards      13   2.5      Affiliate Transactions     
14   ARTICLE III VOTING MATTERS      14   3.1      Voting in Elections      14  
3.2      Voting with respect to Acquisitions      15   3.3      Voting with
respect to Other Matters      15   3.4      Quorum      16   ARTICLE IV
ADDITIONAL COVENANTS      16   4.1      Transfer Restrictions      16   4.2     
Right of First Refusal      18   4.3      Standstill      20   4.4     
Information and Access Rights      22   4.5      Public Announcements      23  
4.6      Waiver of Corporate Opportunity      23   ARTICLE V REPRESENTATIONS AND
WARRANTIES      24   5.1      Representations and Warranties of the Company     
24   5.2      Representations and Warranties of Investor      25   5.3      No
Other Representations or Warranties      25   ARTICLE VI GENERAL PROVISIONS     
25   6.1      Termination      25   6.2      Notices      25   6.3     
Amendment; Waiver      27   6.4      Further Assurances      27   6.5     
Assignment      27   6.6      Third Parties      27   6.7      Governing Law   
  27  

 

i



--------------------------------------------------------------------------------

6.8        Jurisdiction; Waiver of Jury Trial      27   6.9        Specific
Performance      28   6.10      Entire Agreement      28   6.11     
Severability      28   6.12      Table of Contents, Headings and Captions     
28   6.13      Counterparts      29  

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement, dated as of November 8, 2018, by and between GNC
Holdings, Inc., a Delaware corporation (the “Company”), and Harbin
Pharmaceutical Group Co., Ltd., a company incorporated in the People’s Republic
of China (“Investor”).

BACKGROUND:

WHEREAS, Investor and the Company are party to that certain Securities Purchase
Agreement (as defined below), pursuant to which, among other things, Investor
agreed to purchase from the Company, and the Company has agreed to issue and
sell to Investor, shares of Convertible Preferred Stock (as defined below),
subject to the terms and conditions set forth in the Securities Purchase
Agreement;

WHEREAS, concurrently with the execution of this Agreement, the Company and
Investor are entering into a Registration Rights Agreement, dated as of the date
hereof (the “Registration Rights Agreement”), providing for certain registration
rights which the Company is granting to Investor;

WHEREAS, the execution and delivery of this Agreement and the Registration
Rights Agreement is a condition of the Investor and the Company to the Closing;

WHEREAS, in connection with the transactions contemplated by the Securities
Purchase Agreement, the Company and Investor wish to set forth certain
understandings between such parties, including with respect to certain
governance matters; and

WHEREAS, the Company and Investor have agreed that the rights and obligations
set forth herein shall become automatically effective simultaneously with the
Closing (as defined below).

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“10% Stockholder” means, in connection with a proposed Transfer of Equity
Securities of the Company, any Person or Group that has filed a statement of
beneficial ownership report on Schedule 13D or Schedule 13G with the SEC which
reports such Person’s or Group’s Beneficial Ownership of ten percent (10%) or
more of the total issued and outstanding Common Stock at the time of such
proposed Transfer.



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions involving:
(i) any merger, consolidation, share exchange, business combination,
recapitalization, reorganization, or other transaction that would result in the
stockholders of the Company immediately preceding such transaction Beneficially
Owning less than thirty-five percent (35%) of the total outstanding Equity
Securities in the surviving or resulting entity of such transaction (measured by
voting power or economic interest), (ii) any transaction, including any direct
or indirect acquisition or any tender offer, exchange offer or other secondary
acquisition, that would result in any Person or Group Beneficially Owning more
than thirty-five percent (35%) of the total outstanding Equity Securities of the
Company (measured by voting power or economic interest), or (iii) any sale,
lease, license or other disposition, directly or indirectly, of all or
substantially all of the consolidated assets of the Company.

“Acquisition Proposal” means any proposal, offer, inquiry, indication of
interest or expression of intent (whether binding or non-binding, and whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise) by any Person or Group relating to an Acquisition.

“Affiliate” means, as to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control (meaning holding over 50% of the voting rights) with,
the first-mentioned Person. The parties agree that no Governmental Entity shall
be deemed to be an “Affiliate” of either party.

“Affiliated Investor Designee” means any Investor Designee that is not an
Independent Investor Designee.

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“As-Converted Basis” means on an as-converted-to-Common Stock basis
(disregarding for such purpose any conversion limitations thereon).

“Beneficially Own” (including its correlative meanings, “Beneficial Owner” and
“Beneficial Ownership”) has the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act; provided, however, that, notwithstanding anything in
Rule 13d-3(d)(1)(i) to the contrary, the determination of “Beneficial Ownership”
of a Person shall be made after giving effect to the conversion of all options,
warrants, rights and convertible or other similar securities outstanding as of
any date in question that are held by such Person, irrespective of any
conversion or vesting requirement of any such security.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, are authorized by Law to close prior to
5 p.m. New York City Time or remain closed.

 

2



--------------------------------------------------------------------------------

“Cash Offer Trigger Event” means any of (i) the issuance after the Second
Subsequent Closing by the Company’s auditors of an opinion containing a going
concern qualification for the Company with respect to the any full fiscal year
of the Company, (ii) the Company being in material breach (which is not cured or
waived) after the Second Subsequent Closing of any financial maintenance
covenant in any of its debt instruments or (iii) the eighteen (18) month
anniversary of the Closing.

“CEO Designee” has the meaning set forth in Section 2.1(c).

“Certificate of Designations” means that certain Certificate of Designations of
the Company establishing the Convertible Preferred Stock, as the same may be
amended from time to time.

“Closing” has the meaning set forth in the Securities Purchase Agreement.

“Common Stock” means the shares of Class A common stock, $0.001 par value per
share, of the Company, and any other capital stock of the Company into which
such common stock is reclassified or reconstituted.

“Company” has the meaning set forth in the Preamble.

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company, as amended.

“Company Designees” means (i) the Directors duly designated and appointed to the
Board as of the date hereof, in each case pursuant to Section 5.18 of the
Securities Purchase Agreement, and (ii) the individuals nominated by the
Independent Company Designees pursuant to Section 2.1(d).

“Confidentiality Agreement” has the meaning set forth in Section 4.4.

“Contested Election” means an election in which the Secretary of the Company
determines in good faith that the number of Director nominees is greater than
the number of Directors to be elected.

“Control” (including its correlative meanings, “Controlled” and “Controlled by”)
means possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of a Person.

“Conversion Price” has the meaning set forth in the Certificate of Designations.

“Convertible Notes” means the Company’s 1.5% Convertible Senior Notes, issued on
August 10, 2015 pursuant to the Convertible Notes Indenture, in an original
aggregate principal amount of $287,500,000, due in 2020.

“Convertible Notes Indenture” means that certain Indenture, dated as of
August 10, 2015, by and among the Company, the Subsidiary guarantors party
thereto and Bank of New York Mellon Trust Company, N.A., as Trustee.

 

3



--------------------------------------------------------------------------------

“Convertible Preferred Stock” means the shall mean the class of preferred stock
of the Company titled the “Series A Convertible Preferred Stock.”

“Designee Qualifications” has the meaning set forth in Section 2.2(a)(viii).

“Director” means any director of the Company.

“Director Confidentiality Agreement” means a Confidentiality Agreement,
substantially in the form attached as Exhibit A to this Agreement (as it may be
modified from time to time by the Nominating and Corporate Governance
Committee), which each Director that is not an employee of the Company shall be
required to execute as a condition to such Director’s election or nomination for
election and any subsequent nomination for election as a Director.

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

“Exchange” shall mean the New York Stock Exchange LLC or any other exchange on
which the Common Stock is listed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Exempted Person” has the meaning set forth in Section 4.6.

“First Subsequent Closing” has the meaning set forth in the Securities Purchase
Agreement.

“Governmental Entity” means any national, federal, state, county, municipal,
local or foreign government, or other political subdivision thereof, and any
entity exercising executive, legislative, judicial, regulatory, taxing,
administrative or prosecutorial functions of or pertaining to government.

“Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 thereunder.

“Indebtedness” means, of any Person and as of any time, the aggregate amount of
the following, without duplication: (a) the outstanding principal amount of any
indebtedness for borrowed money; (b) all other obligations evidenced by bonds,
debentures, notes or similar instruments of indebtedness; (c) all capitalized
lease obligations that are classified as a balance sheet liability in accordance
with GAAP; (d) all letters of credit, performance bonds, surety bonds, banker’s
acceptances or similar obligations issued for the account of such Person;
(e) all guarantees

 

4



--------------------------------------------------------------------------------

and keepwell arrangements issued by such Person; (f) to the extent not otherwise
included, all indebtedness of another Person secured by a lien on any asset
owned by such first Person, whether or not such indebtedness is assumed by such
first Person; (g) all obligations due and payable under any interest rate swap
agreements or interest rate hedge agreements and similar agreements to which any
such Person is a party; (h) all obligations issued or assumed as the deferred
purchase price of property or services with respect to which any Person is
liable, contingent or otherwise (including conditional sale obligations and
“earn-out” obligations but excluding trade payables arising in the ordinary
course of business); and (i) any interest owed with respect to the indebtedness
referred to above and prepayment penalties, premiums, breakage or fees and
expenses due and payable with respect thereto.

“Independent Company Designee” means a Company Designee who qualifies as an
“independent” director under the rules of the Exchange and any guidelines
adopted by the Board or the Nominating and Corporate Governance Committee that
are applicable to all Directors, as determined in good faith by the Nominating
and Corporate Governance Committee.

“Independent Investor Designee” means an Investor Designee that (A) at no time
during the three (3) year period prior to his or her election or appointment to
the Board, nor during his or her service as a Director, has been or is an
employee, director, officer of, or consultant or other service provider to, any
of the Investor Entities, or has received or is receiving compensation from any
of the Investor Entities and (B) qualifies as an “independent” director under
the rules of the Exchange and any guidelines adopted by the Board or the
Nominating and Corporate Governance Committee that are applicable to all
Directors, as determined in good faith by the Nominating and Corporate
Governance Committee.

“Initial Investor Designees” means two individuals duly designated by the
Investor as “Investor Designees” (as such term is defined in the Securities
Purchase Agreement) and appointed to the Board as of the date hereof, in each
case pursuant to Section 5.18 of the Securities Purchase Agreement.

“Investor” has the meaning set forth in the Preamble.

“Investor Acquisition” means any Acquisition in which an Investor Entity is the
acquiror.

“Investor Designee” has the meaning set forth in Section 2.1(b).

“Investor Entities” means Investor and its Affiliates.

“Investor Parties” means (i) Investor and (ii) any Investor Permitted Transferee
that becomes a party to this Agreement by executing a joinder agreement
substantially in the form attached as Exhibit D to this Agreement.

“Investor Permitted Transferee” has the meaning set forth in Section 4.1(b)(ii).

“Issuance Notice” has the meaning set forth in Section 4.2(a).

 

5



--------------------------------------------------------------------------------

“Law” means any applicable national, provincial, state, municipal and local
laws, statutes, ordinances, decrees, rules, regulations or Orders of any
Governmental Entity, in each case, having the force of law.

“Material Terms” has the meaning set forth in Section 2.1(b).

“New Issuance” has the meaning set forth in Section 4.2(a).

“New Issuance Closing” has the meaning set forth in Section 4.2(c).

“New Securities” means (A) any shares of Common Stock, (B) any shares of
preferred securities or (C) any preferred or debt securities that are
convertible into or exchangeable for shares of Common Stock, other than, in each
case, any shares of Common Stock or such other securities that are: (i) issued
to employees, officers or directors of, or consultants to, the Company or any of
its Affiliates pursuant to any plan, agreement or arrangement approved by the
Board (or a committee thereof); (ii) issued as consideration in connection with
the acquisition by the Company (or any of its Affiliates) of any business,
assets or property of any third party, by merger, sale of assets, sale of stock
or otherwise; (iii) issued upon conversion or exercise of the Convertible
Preferred Stock or the Convertible Notes; (iv) distributed or set aside ratably
to all holders of Common Stock on a per share equivalent basis; (v) in
connection with the bona fide sale by the Company or any of its Subsidiaries of
all or substantially all of the Equity Securities of one or more Subsidiaries of
the Company; or (vi) issued as an “equity kicker” in connection with any debt
financing from a financial institution or other equipment or real property loan
or leasing arrangement. For the avoidance of doubt, securities issued pursuant
to the First Subsequent Closing and the Second Subsequent Closing shall not be
deemed “New Securities”.

“Nominating and Corporate Governance Committee” means the nominating and
corporate governance committee of the Board, or another committee performing the
functions of nominating or selecting Persons for election or appointment to the
Board.

“Observer” has the meaning set forth in Section 2.1(h).

“Order” means any judgment, order, decision, writ, injunction, decree or
arbitration award.

“Per Security Offering Price” has the meaning set forth in Section 4.2(a).

“Percentage Interest” means, with respect to any stockholder(s) of the Company,
the Total Share Ownership of such stockholder(s) divided by the total issued and
outstanding shares of Common Stock, including Convertible Preferred Stock on an
As-Converted Basis and any other shares of Common Stock, in each case, deemed to
be Beneficially Owned by such stockholder that are not yet issued and
outstanding, expressed as a percentage.

“Permitted Transfer” has the meaning set forth in Section 4.1(b).

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
Group.

 

6



--------------------------------------------------------------------------------

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Restricted Entity” means a Person principally engaged in the business of
owning, operating, managing, franchising or branding retail nutrition supplement
stores, or developing or manufacturing nutritional supplements, that, in each
case, competes with the Company and is listed on Exhibit B attached hereto, as
such list may be amended by the Company acting reasonably and in good faith from
time to time, but not more than once every twelve (12) months, by delivery of
written notice to Investor no less than one-hundred and twenty (120) days prior
to such amendment; provided that in no event shall Exhibit B contain more than
fifteen (15) such Persons at any one time; provided, further, for the avoidance
of doubt, “Restricted Entity” shall not include any Investor Entity as of the
date hereof.

“Restricted Period” means the period commencing on the Closing and ending on the
second (2nd) anniversary of the latest to occur of the Closing, the First
Subsequent Closing or the Second Subsequent Closing.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Second Subsequent Closing” has the meaning set forth in the Securities Purchase
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of February 13, 2018, as amended as of November 7, 2018, by
and between Investor and the Company.

“Subsidiary” of Investor, the Company or any other Person means any corporation,
partnership, joint venture or other legal entity of which Investor, the Company
or such other Person, as the case may be (either alone or through or together
with any other Subsidiary), owns, directly or indirectly, a majority of the
capital stock or other Equity Securities the holders of which are generally
entitled to vote for the election of the board of directors or other governing
body of such corporation, limited liability company, partnership, joint venture
or other legal entity, or otherwise owns, directly or indirectly, such capital
stock or other Equity Securities that would confer Control of any such
corporation, limited liability company, partnership, joint venture or other
legal entity, or any Person that would otherwise be deemed a “subsidiary” under
Rule 12b-2 promulgated under the Exchange Act.

“Sunset Date” means the date that the aggregate Percentage Interest of the
Investor Entities is (a) prior to the First Subsequent Closing, less than the
Percentage Interest of the Investor Entities immediately following the Closing
(without taking into account any decrease in such Percentage Interest as a
result of actions taken by the Company or any exercise, exchange or conversion
of any securities of the Company) and (b) after the First Subsequent Closing,
less than fifteen percent (15%).

“Total Number of Directors” means the total number of authorized Directors
comprising the entire Board.

 

7



--------------------------------------------------------------------------------

“Total Share Ownership” means, as of any applicable date hereunder, and with
respect to any Person, the total number of shares of Common Stock (including
Convertible Preferred Stock on an As-Converted Basis) both (i) Beneficially
Owned by such Person and (ii) in which such Person has the pecuniary interest.
For the avoidance of doubt, a Person shall not be deemed to have ownership of a
share of Common Stock, for purposes of calculating Total Share Ownership, if
such Person has Beneficial Ownership of such share of Common Stock but does not
also have the pecuniary interest in such share or, conversely, if such Person
has the pecuniary interest in such share of Common Stock but does not also have
Beneficial Ownership of such share.

“Transfer” (including its correlative meaning, “Transferred”) shall mean, with
respect to any Equity Security, directly or indirectly, by operation of Law,
contract or otherwise, (i) to sell, contract to sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in, offer, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend or otherwise transfer or dispose of any
economic, voting or other rights in or to such Equity Security, (ii) to engage
in any hedging, swap, forward contract or other similar transaction that is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of Beneficial Ownership of, or pecuniary interest in, such Equity
Security, including any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to such
Equity Security, or (iii) to enter into a short sale of, or trade in, derivative
securities representing the right to vote or economic benefits of, such Equity
Security. When used as a noun, “Transfer” shall have such correlative meaning as
the context may require.

“Two-Thirds Majority Vote” means a vote of the Board wherein two-thirds or more
of the Total Number of Directors approve the matter, including, for so long as
the Percentage Interest of the Investor Entities is at least 25%, at least one
Affiliated Investor Designee entitled to vote on the matter; provided, however,
that the Total Number of Directors shall be determined without regard to the
number of Directors who have recused themselves from voting on such matter, or
otherwise is not entitled to vote on a matter, in each case as a result of such
Director’s conflict of interest with respect to such matter.

“Voting Securities” means shares of Common Stock, Convertible Preferred Stock
and any other securities of the Company entitled to vote generally in the
election of Directors.

1.2 Construction. The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. The captions herein are included
for convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules of this Agreement unless
otherwise specified. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein shall have the meaning as defined in this
Agreement. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words

 

8



--------------------------------------------------------------------------------

(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to “law,” “laws” or to any applicable
Law shall be deemed to refer to such law or applicable Law as amended from time
to time, except as otherwise specified herein, and to any rules or regulations
promulgated thereunder. All references to “days” shall mean calendar days unless
otherwise indicated. The parties have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

ARTICLE II

CORPORATE GOVERNANCE MATTERS

2.1 Composition of the Board.

(a) Pursuant to the Securities Purchase Agreement and in each case effective as
of the Closing:

(i) the Board shall take all necessary corporate action to increase the Total
Number of Directors to ten (10), comprised of two (2) Initial Investor
Designees, up to seven (7) Company Designees and the Company’s chief executive
officer; and

(ii) the Company shall take all necessary corporate action to appoint the
Initial Investor Designees to the Board.

(b) From and after the Closing until the Sunset Date, subject to the terms and
conditions of this Article II, Investor shall have the right (but not the
obligation) to designate, and the individuals nominated for election as
Directors by or at the direction of the Board or a duly-authorized committee
thereof shall include, up to two (2) individuals that meet the Designee
Qualifications to serve as Directors (each such individual whom Investor shall
actually designate pursuant to this Section 2.1 and who qualifies to serve and
is thereafter elected as a Director shall be referred to herein as an “Investor
Designee”). Notwithstanding the foregoing provisions of this Section 2.1(b), the
number of individuals that Investor shall be entitled to designate to serve as
Directors pursuant to this Section 2.1(b) shall be adjusted, as applicable,
immediately after any Transfer of Equity Securities of the Company by an
Investor Entity and otherwise at each record date established by the Board with
respect to any meeting of stockholders of the Company involving the election of
Directors, to a number equal to the Percentage Interest of the Investor Entities
multiplied by the Total Number of Directors at such time, rounded up to the
nearest whole number; provided, that, (i) the number of Investor Designees shall
not exceed two (2) individuals and (ii) on and after the Sunset Date, or the
earlier date on which any Investor Entity intentionally breaches Article III,
Section 4.1 or Section 4.3 of this Agreement (the “Material Terms”) in any
material respect and such breach continues after written notice from the Company
and a ten (10) Business Day opportunity to cure or fails to satisfy its
obligations to consummate the First Subsequent Closing or Second Subsequent
Closing in accordance with the Securities Purchase Agreement, the Investor shall
not be entitled to designate any individuals to serve as Directors, and no
Investor Designee shall be entitled to serve as Director, in each case pursuant
to this Agreement.

 

9



--------------------------------------------------------------------------------

(c) From and after the Closing until the Sunset Date, the chief executive
officer of the Company shall be entitled to be nominated by the Board for
election as a Director (except as otherwise determined by the approval of a
majority of the independent directors, including a majority of the Independent
Company Designees entitled to vote on such matter) (such Person, the “CEO
Designee”).

(d) From and after the Closing until the Sunset Date, the Independent Company
Designees shall have the exclusive right to nominate persons on behalf of the
Board for election at annual stockholders meetings for, or to fill vacancies in,
all Director positions, other than (i) the Investor Designees and (ii) the CEO
Designee; provided, that, at all times, the Company Designees shall be
Independent Company Designees, unless otherwise determined by the Board
(including, for so long as the Percentage Interest of the Investor Entities is
at least 25%, at least a majority of the Investor Designees entitled to vote on
such matter).

(e) If at any time Investor has designated fewer than the total number of
individuals that Investor is then entitled to designate pursuant to
Section 2.1(b), Investor shall have the right (but not the obligation) to
designate such number of additional individuals who meet the Designee
Qualifications that Investor is entitled to so designate, in which case, any
individuals nominated by or at the direction of the Board or any duly-authorized
committee thereof for election as Directors to fill any vacancy or newly created
directorships on the Board shall include such designees, and the Company shall
use its reasonable best efforts to (i) effect the election of such additional
designees, whether by increasing the size of the Board or otherwise, and
(ii) cause the election of such additional designees to fill any such
newly-created vacancies or to fill any other existing vacancies.

(f) Subject to Section 2.3, in the event that a vacancy is created at any time
by the death, disability, retirement, removal or resignation of any Investor
Designee, any individual nominated or appointed by or at the direction of the
Board or any duly-authorized committee thereof to fill such vacancy shall be,
and the Company shall use its reasonable best efforts to cause such vacancy to
be filled by, a new designee of Investor who meets the Designee Qualifications,
and the Company and the Board shall use reasonable best efforts, to the fullest
extent permitted by Law, at any time and from time to time, to accomplish the
same as soon as possible following such designation.

(g) For any designation pursuant to this Section 2.1 that occurs after the
Closing, in connection with an election of Directors by the stockholders of the
Company, Investor shall identify its designees by written notice to the Company
no less than ninety (90) days prior to the date of the meeting of stockholders
of the Company called for the purpose of electing Directors or if later, prior
to the 10th day after the public announcement of the meeting date. So long as an
individual designated by Investor pursuant to this Section 2.1 meets the
Designee Qualifications, the Company shall, to the fullest extent permitted by
Law, include such individual in the slate of nominees recommended by the Board
at any meeting of stockholders called for the purpose of electing Directors, and
use its reasonable best efforts to cause the election of such individual to the
Board, including nominating such individual to be elected as a Director as
provided herein, recommending such individual’s election, soliciting proxies or
consents in favor thereof.

 

10



--------------------------------------------------------------------------------

(h) The Company shall at all times provide each Investor Designee (in his or her
capacity as a member of the Board) with the same rights to indemnification,
advancement of expenses and exculpation that it provides to other Directors.
Each Investor Designee shall be entitled to receive from the Company and its
Subsidiaries, if applicable, the same insurance coverage in connection with his
or her service as a member of the Board or any committee thereof as is provided
to other Directors. Such insurance coverage shall be provided through customary
director and officer indemnity insurance on commercially reasonable terms. The
Company shall at all times provide each Investor Designee with compensation,
benefits and reimbursement (including of travel expenses) that it provides to
the Company Designees.

(i) From the date hereof until the Sunset Date, Investor may designate one
(1) individual as an observer (the “Observer”) to attend each meeting of the
Board and its committees in a non-voting capacity, subject to such individual’s
prior execution and delivery to the Company of a customary confidentiality
agreement in the form attached hereto as Exhibit C (as it may be reasonably
modified from time to time by the Nominating and Corporate Governance Committee)
and except when such attendance would present an actual or potential conflict of
interest (in the good faith determination of the Board or any committee thereof,
as applicable).

2.2 Qualification of Investor Designees.

(a) Each Investor Designee shall, as determined by the Nominating and Corporate
Governance Committee, acting reasonably and in good faith and in a manner
consistent with the fiduciary duties of each Director, the rules of the Exchange
and applicable Law, at the time of his or her nomination or appointment as a
Director and at all times thereafter until such individual ceases to serve as a
Director:

(i) meet and comply in all material respects with any and all policies,
procedures, processes, codes, rules, standards and guidelines of the Company
applicable to all non-employee Board members, including the Company’s code of
business conduct and ethics, securities trading policies and corporate
governance guidelines;

(ii) meet and comply in all material respects with any and all applicable
qualifications, standards and other requirements for service as a Director as
set forth in the Exchange’s rules;

(iii) not be involved, during the ten (10) year period prior to his or her
nomination or appointment as a Director, in any of the events enumerated in
Item 2(d) or Item 2(e) of Schedule 13D under the Exchange Act or Item 401(f) of
Regulation S-K;

(iv) not be subject to any Order of any Governmental Entity prohibiting service
as a director of any public company;

 

11



--------------------------------------------------------------------------------

(v) not be an employee, officer, or director of, or consultant to, or be
receiving any compensation or benefits from, any Restricted Entity (unless
otherwise agreed to by the Nominating and Corporate Governance Committee);

(vi) have demonstrated in all material respects good judgment, character and
integrity in his or her personal and professional dealings and have relevant
financial, investment, management, international business and/or other business
experience, qualification and background for purposes of serving as a Director;

(vii) have demonstrated proficiency and financial literacy in the English
language for purposes of serving as a Director, including with respect to the
reading, comprehension and analysis of English language materials (including
financial materials) furnished in advance of and in connection with meetings of
the Board (and committees thereof) and the ability to participate on a
conversant basis in the English language meetings of the Board (and committees
thereof) and the topics covered therein, including financial discussions; and

(viii) if such Investor Designee is an Independent Investor Designee, meet the
criteria set forth in the definition of “Independent Investor Designee” in
Article I (the requirements set forth in this Section 2.2(a), Section 2.2(b) and
Section 2.2(c) being referred to, collectively, as the “Designee
Qualifications”).

(b) As a condition an Investor Designee’s election or nomination for election
and any subsequent nomination for election as a Director, such Investor Designee
shall have executed and delivered to the Company a Director Confidentiality
Agreement and shall have executed and delivered a consent in the same form as
the other non-employee directors to be named as a nominee in any proxy statement
or similar materials for any annual meeting or special meeting of stockholders
and to serve as a Director if so elected.

(c) Each Investor Designee, as a condition to his or her appointment or election
to the Board must be willing to be interviewed by the Nominating and Corporate
Governance Committee on the same basis as any other new candidate for
appointment or election to the Board and must be reasonably satisfactory to the
Nominating and Corporate Governance Committee acting in good faith. Investor, in
its capacity as a stockholder of the Company on behalf of itself and other
Investor Entities, and each Investor Designee, shall deliver such questionnaires
and otherwise provide such information as are reasonably requested by the
Company in connection with assessing qualification, independence and other
criteria applicable to Directors, or required to be or customarily provided by
directors, candidates for director, and their Affiliates and representatives for
inclusion in a proxy statement or other filing required by applicable Law and
the rules of the Exchange, in each case to substantially the same extent
requested or required of other candidates for appointment or election to the
Board after the date hereof.

2.3 Resignations. Notwithstanding anything to the contrary in this Agreement,
if, at any time, the number of Investor Designees is greater than the number of
Directors that Investor has the right to designate pursuant to Section 2.1,
Investor shall cause, to the fullest extent permitted by applicable Law, that
certain number of Investor Designees to promptly tender his, her or their
resignations from the Board and any applicable committee of the Board, such that
the

 

12



--------------------------------------------------------------------------------

number of Investor Designees serving on the Board corresponds with the number of
Directors that the Investor Designee has the right to designate pursuant to
Section 2.1. If the Investor is required to cause, to the fullest extent
permitted by applicable Law, an Investor Designee to tender his or her
resignation from the Board and such Investor Designee does not promptly tender
his or her resignation from the Board, such Investor Designee shall not
thereafter be entitled to participate in any meetings, deliberations, votes or
other actions as a member of any committee of the Board or as a Director of the
Board.

2.4 Board Approval Standards.

(a) Notwithstanding the foregoing, from the date hereof until the Sunset Date,
Board action to approve or recommend the matters set forth below shall require a
Two-Thirds Majority Vote:

(i) any alteration, amendment or repeal (whether by merger, consolidation,
operation of law or otherwise) of any provision of the Company Charter or other
Company organizational documents, including the bylaws, in a manner inconsistent
with this Agreement;

(ii) any creation of a committee of the Board, or the delegation of authority to
any committee of the Board (other than a committee constituted of independent
directors formed with respect to a matter for which one or more Directors has
recused themselves due to a conflict of interest);

(iii) any extraordinary purchase, repurchase or redemption of capital stock;

(iv) any appointment or removal of any Director, otherwise than in accordance
with the Company’s organizational documents and this Agreement;

(v) any increase or decrease of the Total Number of Directors;

(vi) any payment of any extraordinary dividend or other extraordinary
distributions by the Company;

(vii) the acceptance of any Acquisition, other than with respect to a sale of
100% of the Equity Securities of the Company to a third party in a transaction
in which all stockholders of the Company receive the same per share
consideration;

(viii) (A) any amendment or modification of the Convertible Notes Indenture that
would result in a reduction in the “Conversion Price” or an increase in the
“Conversion Rate”, each as defined therein, for the Convertible Notes causing a
conversion price per share of Common Stock that is less than the Conversion
Price for the Convertible Preferred Stock or (B) any conversion of the
Convertible Notes into Common Stock, or repurchase or redemption of the
Convertible Notes in exchange for Common Stock, at a conversion or purchase
price per share of Common Stock that is less than the Conversion Price for the
Convertible Preferred Stock;

 

13



--------------------------------------------------------------------------------

(ix) any issuance of any Equity Security senior to or pari passu with the
Convertible Preferred Stock; or

(x) the commencement of bankruptcy or receivership proceedings, or the adoption
of a plan of complete or partial liquidation or resolutions providing for a
complete or partial liquidation, dissolution, or winding up of the Company.

(b) Notwithstanding the foregoing, for a period of three years after the Closing
Date, Board action to approve the matters set forth below shall require a
Two-Thirds Majority Vote:

(i) the removal or replacement of the chief executive officer, president, chief
financial officer, secretary, treasurer or any other executive officer;

(ii) the incurrence of Indebtedness in excess of $10,000,000 in respect of any
single transaction or in a series of related transactions; or

(iii) any New Issuance of New Securities in excess of $10,000,000 in respect of
any single transaction or in a series of related transactions (except pursuant
to the First Subsequent Closing or Second Subsequent Closing or as set forth in
Section 2.4(a)(viii) and Section 2.4(a)(ix) herein).

2.5 Affiliate Transactions. Until the Sunset Date, any transaction, agreement,
contract or other arrangement by and among the Company or any of its
Subsidiaries, on the one hand, and any of the Investor or its Affiliates, on the
other hand, shall require the approval of a majority of the independent and
disinterested Directors. The Investor shall notify and fully inform the full
Board of any actual or potential conflict of interest that arises due to any
such proposed transaction, agreement, contract or other arrangement.
Notwithstanding anything to the contrary, the foregoing provision shall not
apply to any transactions contemplated by this Agreement or any of the
Transaction Documents (as defined in the Securities Purchase Agreement).

ARTICLE III

VOTING MATTERS

3.1 Voting in Elections. Until the Sunset Date, at any meeting of stockholders
of the Company involving the election of Directors (or if action is taken by
written consent of stockholders of the Company in lieu of a meeting in respect
of an election of Directors), the Investor Parties shall vote, or cause to be
voted (including, if applicable, by written consent), all Voting Securities
Beneficially Owned by the Investor Entities (a) affirmatively in favor of the
election of each Investor Designee nominated to serve as a Director in
accordance with this Agreement, (b) except in a Contested Election,
affirmatively in favor of the election of each Company Designee and the CEO
Designee nominated to serve as a Director in accordance with this Agreement, and
(c) in a Contested Election, either, at the election of such Investor Entities,
(i) consistent with the recommendations of the Board or (ii) in the same
proportion as the Voting Securities not Beneficially Owned by Investor Entities
are voted (including, if applicable, by written consent, or by voting by ballot
or by submitting any alternative proxy card necessary to

 

14



--------------------------------------------------------------------------------

accomplish the proportionate voting contemplated by this Article III)
affirmatively for or against, or to withhold authority with respect to, as
applicable, the election of each Company Designee and the CEO Designee nominated
to serve as a Director in accordance with this Agreement (it being understood
that the Investor Parties must elect to vote as contemplated by this Section 3.1
and cannot elect not to vote or to vote in any other manner).

3.2 Voting with respect to Acquisitions.

(a) Until the Sunset Date, at any meeting of stockholders of the Company at
which an Acquisition (and any other related matter the approval of which is
required to consummate such Acquisition) is submitted to a vote of the
stockholders of the Company (or if action is taken with respect to such
matter(s) by written consent of stockholders of the Company in lieu of a
meeting), the Investor Entities shall be permitted to vote or cause to be voted
(including by abstaining or, if applicable, taking action by written consent),
all Voting Securities Beneficially Owned by Investor Entities either, at the
election of such Investor Entities, (i) consistent with the recommendation of
the Board or (ii) in the same proportion as the Voting Securities not
Beneficially Owned by Investor Entities are voted (including by written consent)
for or against, or abstain with respect to, such Acquisition (and such related
matter(s)); provided, that, with respect to any meeting of stockholders of the
Company occurring prior to the first (1st) anniversary of the Closing at which
an Acquisition (and any other related matter the approval of which is required
to consummate such Acquisition) in which the consideration per share of Common
Stock is less than $5.35 is submitted to a vote of the stockholders of the
Company (or if action is taken with respect to such matter(s) by written consent
of stockholders of the Company in lieu of a meeting), the Investor Parties shall
be permitted to vote or cause to be voted (including by abstaining or, if
applicable, taking action by written consent) all Voting Securities Beneficially
Owned by Investor Entities, in their sole discretion. For the avoidance of
doubt, in calculating the voting requirements of the Investor Parties under this
Section 3.2, all broker non-votes and all Voting Securities that are not present
or represented at the applicable stockholder meeting shall not be considered for
quorum or voting purposes.

(b) Until the Sunset Date and in the event an Acquisition by a Person other than
an Investor Entity is to be effected by means of a tender or exchange offer, the
Investor Entities shall tender the shares of Voting Securities Beneficially
Owned by Investor Entities consistent with the recommendation of the Board or in
the same manner such Investor Entities would be required to vote such Voting
Securities pursuant to Section 3.2(a) if such Acquisition were submitted to a
vote of the stockholders of the Company.

3.3 Voting with respect to Other Matters. Until the Sunset Date, at any meeting
of stockholders of the Company at which any matter, other than matters that are
subject to Section 3.1 and Section 3.2, is submitted to a vote of the
stockholders of the Company (or if action is taken with respect thereto by
written consent of stockholders in lieu of a meeting), the Investor Parties
shall vote or cause to be voted (including by abstaining or, if applicable,
taking action by written consent) all Voting Securities Beneficially Owned by
Investor Entities either, at the election of such Investor Entities,
(i) consistent with the recommendation of the Board or (ii) in the same
proportion as the Voting Securities not Beneficially Owned by Investor Entities
are voted (including, if applicable, by written consent, or by voting by ballot
or by submitting any alternative proxy card necessary to accomplish the
proportionate voting contemplated by this Article III), it being understood that
the Investor Parties must elect to vote as contemplated by this Section 3.3 and
cannot elect not to vote (unless the Board recommends an abstention) or to vote
in any other manner.

 

15



--------------------------------------------------------------------------------

3.4 Quorum. Until the Sunset Date, at each meeting of stockholders, the Investor
Entities shall cause all of the Voting Securities Beneficially Owned by Investor
Entities to be present in person or by proxy for quorum purposes, and shall
ensure that its broker-designees, if any, have the authority to vote on at least
one “routine” matter at a meeting of stockholders sufficient to be counted as
present for quorum purposes.

ARTICLE IV

ADDITIONAL COVENANTS

4.1 Transfer Restrictions.

(a) During the Restricted Period, no Investor Party shall Transfer any shares of
Convertible Preferred Stock or Common Stock, other than pursuant to a Permitted
Transfer.

(b) “Permitted Transfer” means:

(i) a Transfer that has been approved in advance by a majority of the
independent and disinterested members of the Board;

(ii) a Transfer to any Investor Entity that is not a Restricted Entity (any such
Investor Entity, an “Investor Permitted Transferee”), if such Investor Permitted
Transferee shall have agreed in writing to be bound to the same extent as
Investor by the obligations of this Agreement by executing a joinder agreement
substantially in the form attached as Exhibit D to this Agreement;

(iii) a Transfer to the Company in connection with a Fundamental Change (as
defined in the Certificate of Designations) or redemption pursuant to the
Certificate of Designations;

(iv) a Transfer in connection with any Acquisition approved by the Board or a
duly-authorized committee thereof (including if the Board or such committee
recommends that the Company’s stockholders tender in response to a tender or
exchange offer that, if consummated, would constitute an Acquisition); or

(v) a Transfer that constitutes a tender into a tender or exchange offer
commenced by the Company or any of its Affiliates.

(c) Following the Restricted Period, each Investor Party shall be free to
Transfer any shares of Common Stock or Convertible Preferred Stock; provided,
that (i) with respect to any Transfer, other than a Permitted Transfer or an
underwritten public offering or an underwritten block trade, the Investor
Parties shall not Transfer any shares of Common Stock or Convertible Preferred
Stock to (A) any Restricted Entity or (B) any Person or Group that is a 10%
Stockholder or that would become a 10% Stockholder as a result of the Transfer,
(ii) with respect to any

 

16



--------------------------------------------------------------------------------

Transfer, other than a Permitted Transfer, that is an underwritten public
offering or an underwritten block trade, such Investor Party shall request that
the managing underwriter(s) or broker(s) not to Transfer any shares of Common
Stock to any Person or Group that is a 10% Stockholder or that would become a
10% Stockholder as a result of the Transfer (unless, in each case, the identity
of the Person purchasing the shares of Common Stock is not known to the managing
underwriter(s) or broker(s)), provided, that, the Investor Parties shall not
have any liability for a failure by the managing underwriter(s) or broker to
follow such request, and (iii) with respect to a Transfer, other than a
Permitted Transfer, that is an underwritten block trade, such Investor Party
shall request that the broker(s) not to Transfer any shares of Common Stock to a
Restricted Entity (unless the identity of the Person purchasing the shares of
Common Stock is not known to such Investor Party or broker(s)), provided, that
the Investor Parties shall not have any liability for a failure by the broker(s)
to follow such request. For purposes of this Section 4.1(c), the total number of
shares of Common Stock issued and outstanding at any time shall be the number
specified in the most recent SEC filing of the Company disclosing the total
number of shares of Common Stock issued and outstanding.

(d) Any Transfer or attempted Transfer of Equity Securities of the Company in
violation of this Section 4.1 shall, to the fullest extent permitted by
applicable Law, be null and void ab initio, and the Company shall not, and shall
instruct its transfer agent and other third parties not to, record or recognize
any such purported transaction on the books of the Company.

(e) The Company shall use reasonable efforts to have the shares of Convertible
Preferred Stock purchased pursuant to the Securities Purchase Agreement (and any
shares of Common Stock issued upon the conversion of such Convertible Preferred
Stock) registered directly on the books and records of the transfer agent in the
name of the applicable Investor Party and maintained in book entries directly on
the books and records of the transfer agent in the name of the applicable
Investor Party. Any certificates for shares of Convertible Preferred Stock held
by an Investor Party as of the Closing Date shall bear a legend or legends (and
appropriate comparable notations or other arrangements will be made with respect
to shares maintained in the form of book entries) referencing restrictions on
Transfer of such shares under the Securities Act and under this Agreement which
legend shall state in substance:

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(I) PURSUANT TO ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR (III) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN EACH OF
CASES (I) THROUGH (III) IN ACCORDANCE WITH THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE DELIVERY OF A
WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER INFORMATION IT
REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR SUCH
TRANSACTION.

 

17



--------------------------------------------------------------------------------

THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN A STOCKHOLDERS
AGREEMENT, DATED NOVEMBER 8, 2018 (AS IT MAY BE AMENDED FROM TIME TO TIME), BY
AND AMONG THE COMPANY AND CERTAIN OTHER PARTIES THERETO, COPIES OF WHICH ARE
PUBLICLY FILED OR ON FILE WITH THE SECRETARY OF THE ISSUER.”

Notwithstanding the foregoing, upon the request of the applicable Investor
Party, (i) in connection with any Transfer of Common Stock or Convertible
Preferred Stock in accordance with the terms of this Agreement (other than
Section 4.1(b)(ii)), the Company shall promptly cause the second paragraph of
the legend (or notation) to be removed upon such Transfer if such restrictions
would not be applicable following such Transfer, (ii) following receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that such legend (or notation) may be lifted in connection with the
Transfer of Common Stock or Convertible Preferred Stock, the Company shall
promptly cause the first paragraph of the legend (or notation) to be removed
from any Common Stock to be Transferred in accordance with the terms of this
Agreement, and (iii) to the extent the first and second paragraph of the legend
(or notation) would be removed pursuant to this paragraph in connection with any
Transfer of Common Stock, the Company shall use reasonable efforts to cause such
Common Stock to be registered in the name of The Depository Trust Company’s
nominee.

4.2 Right of First Refusal.

(a) If the Company, at any time or from time to time following the Closing and
prior to the Sunset Date, proposes to issue (a “New Issuance”) any New
Securities, the Company shall provide Investor with written notice (an “Issuance
Notice”) of such New Issuance at least fifteen (15) Business Days prior to the
proposed issuance of such New Securities. The Issuance Notice shall set forth
the material terms and conditions of the New Issuance, including (i) the
proposed number of New Securities if known or, if not known, an estimate
thereof, (ii) a description of the New Securities and proposed manner of sale,
(iii) the purchase price per New Security (or conversion price or premium in the
event of an offering of convertible debt) (the “Per Security Offering Price”) if
known or, if not known, an estimate thereof, and (iv) the proposed issuance date
if known or, if not known, an estimate thereof. Investor shall be entitled to
purchase (either directly or through any other Investor Parties or Investor
Permitted Transferees), at the Per Security Offering Price and on the other
terms and conditions specified in the Issuance Notice, any portion of such New
Securities that does not exceed the Percentage Interest of the Investor Entities
immediately prior to such New Issuance. The Company shall use its reasonable
best efforts in accordance with the DGCL, the Exchange, the Company Charter and
the Company Bylaws, to obtain the approval of the stockholders of the Company
for any issuance of New Securities to Investor; provided, however, that no such
approval shall delay the issuance of New Securities to any Person other than
Investor.

 

18



--------------------------------------------------------------------------------

(b) Investor may exercise its rights under this Section 4.2 by delivering
written notice of its election to purchase (either directly or through any other
Investor Parties or their Investor Permitted Transferees) such New Securities to
the Company within ten (10) Business Days after receipt of the Issuance Notice,
which notice shall specify the number of New Securities requested to be
purchased by Investor. Delivery of such notice shall constitute a binding
commitment of Investor to purchase (either directly or through any other
Investor Parties or their Investor Permitted Transferees) the amount of New
Securities so specified at the Per Security Offering Price and on the terms and
conditions specified in the Issuance Notice. If, at the termination of such ten
(10) Business Day period, Investor has not exercised its right to purchase any
such New Securities, Investor shall be deemed to have waived its rights under
this Section 4.2 with respect to, and only with respect to, the purchase of the
New Securities specified in the applicable Issuance Notice.

(c) The closing of any sale of New Securities to Investor, any other Investor
Parties or Investor Permitted Transferees pursuant to this Section 4.2 shall
take place concurrently with the consummation of the sale of the New Securities
on the terms set forth in the Issuance Notice to all other Persons purchasing
such New Securities (the “New Issuance Closing”).

(d) If the Company issues, at the New Issuance Closing, less than all of the New
Securities described in the Issuance Notice, then the number of New Securities
that Investor (and any other Investor Parties and Investor Permitted
Transferees) shall be entitled to purchase in connection with such New Issuance
pursuant to this Section 4.2 shall be reduced proportionately and Investor’s
notice delivered pursuant to Section 4.2(b) shall be deemed amended to reflect
such reduction. If the number of New Securities is reduced as contemplated by
this Section 4.2(d), the Company shall not issue or sell the remainder of the
New Securities described in the Issuance Notice without again complying with the
provisions of this Section 4.2. If the Company issues, at the New Issuance
Closing, more than the New Securities described in the Issuance Notice, then the
number of New Securities that Investor (and any other Investor Parties and
Investor Permitted Transferees) shall be entitled to purchase in connection with
such New Issuance pursuant to this Section 4.2 shall be increased
proportionately and Investor’s notice delivered pursuant to Section 4.2(b) shall
be deemed amended to reflect such increase.

(e) If the New Issuance Closing (other than any over-allotment closing) does not
occur within ninety (90) days after the date of the Issuance Notice, the Company
shall not issue or sell the New Securities described in the Issuance Notice
without again complying with the provisions of this Section 4.2.

(f) Investor (or any other Investor Parties or Investor Permitted Transferees)
shall, prior to the closing of any offering pursuant to Rule 144A (or a
successor rule) under the Securities Act in which any of them has elected to
purchase New Securities pursuant to this Section 4.2, execute and deliver all
such documents and instruments as are customarily required in connection with
such an offering and are reasonably requested by the Company, including, without
limitation, customary investment representations and representations as to its
status as the type of offeree to whom a private sale may be made pursuant to the
Securities Act, and any failure to deliver or enter into any such documents and
instruments at or prior to such closing shall constitute a waiver of the right
of first refusal set forth in this Section 4.2 with respect to such New
Issuance.

 

19



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing provisions of this Section 4.2, this
Section 4.2 shall not apply and the Investor Entities shall have no rights under
this Section 4.2 if, at any time, any Investor Entity intentionally breaches any
of the terms of this Agreement or the Confidentiality Agreement in any material
respect and such breach continues after written notice from the Company and a
ten (10) Business Day opportunity to cure.

4.3 Standstill.

(a) Subject to Section 4.3(b) and, for the avoidance of doubt, not including the
consummation of the First Subsequent Closing or Second Subsequent Closing, on
and after the Closing until the Sunset Date, Investor and the Investor Parties
shall not, shall cause their respective Affiliates not to, and shall cause the
Investor Parties and their respective Affiliates acting at their direction not
to, in any manner, directly or indirectly, without the prior written consent of,
or waiver by, the Company:

(i) acquire, offer to acquire, agree to acquire, or solicit an offer to sell, by
purchase or otherwise, Beneficial Ownership of any Equity Securities of the
Company (including any rights, options or other derivative securities or
contracts or instruments to acquire such ownership that derives its value (in
whole or in part) from such Equity Securities (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combinations of the foregoing)) other than: (A) as a result of any
stock split, stock dividend or distribution, subdivision, reorganization,
reclassification or similar capital transaction involving Equity Securities of
the Company; (B) pursuant to Section 4.1(b)(ii) or Section 4.2; or (C) a
Transfer between Investor Parties; provided, that no Investor Party shall be in
breach of this Section 4.3(a)(i) as a result of the acquisition by any Investor
Designee of any Equity Securities of the Company pursuant to (x) the grant or
vesting of any equity compensation awards granted by the Company to any Investor
Designee, or (y) the exercise of any stock options, restricted stock units, or
similar awards relating to any Equity Securities of the Company granted by the
Company to any Investor Designee;

(ii) make any public announcement or public offer with respect to any merger,
business combination, tender or exchange offer, recapitalization,
reorganization, restructuring, liquidation, change of Control or other similar
extraordinary transaction involving the Company or any of its Subsidiaries or
any acquisition of all or substantially all the assets of the Company (unless
such transaction is approved or affirmatively recommended by the Board);

(iii) make, knowingly encourage or in any way participate in, any “solicitation”
of “proxies” (as such terms are used in the proxy rules of the SEC promulgated
pursuant to Section 14 of the Exchange Act) to vote any Voting Securities, or
seek to advise or influence any Person with respect to the voting of, any Voting
Securities (other than, in each case, in a manner that is consistent with the
Board’s recommendation in connection with a matter);

(iv) seek election to, or seek to place a representative on, the Board or seek
removal of any member of the Board or otherwise act, alone or in concert with
others, to seek representation or to control or influence the management, the
Board or policies of the Company (other than (A) with respect to the election or
removal of an Investor Designee or (B) to vote in accordance with the
requirements of Article III);

 

20



--------------------------------------------------------------------------------

(v) call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal for action by stockholders of the Company;

(vi) form, join or in any way participate in a Group with respect to Equity
Securities (other than a Group consisting solely of Investor Parties);

(vii) otherwise act, alone or in concert with others, to seek to control,
advise, change or influence the management or the policies of the Company (for
the avoidance of doubt, excluding any such act in their capacity as a commercial
counterparty, customer, supplier, industry participant or the like);

(viii) advise or knowingly assist or encourage or enter into any discussions,
negotiations, agreements or arrangements with any other Persons in connection
with any of the foregoing activities;

(ix) publicly disclose any intention, plan, proposal or arrangement inconsistent
with any of the foregoing activities;

(x) arrange, or in any way provide, directly or indirectly, any financing for
the purchase by any Person or Group of any Equity Securities or assets of the
Company, other than debt financing for (A) the purchase of assets then being
offered for sale by the Company and approved by the disinterested Directors,
(B) the Transfer of any shares of Common Stock to an Investor Party or an
Investor Permitted Transferee, (C) purchases of any Equity Securities of the
Company by an Investor Entity that are permitted by this Agreement and (D) an
Investor Acquisition;

(xi) take any action that Investor or an Investor Party knows, or would
reasonably be expected to know, after consultation with outside legal counsel,
would require the Company to make a public announcement regarding the
possibility of an Acquisition or any of the foregoing activities;

(xii) deposit any Equity Securities of the Company into a voting trust or
subject any Equity Securities to any agreement or arrangement (including by
granting any proxies with respect to the Equity Securities to any third party
with respect to the voting of such Equity Securities with any third party) other
than (A) to provide for voting solely in accordance with this Agreement or
(B) pursuant to any agreement or arrangement of the Investor set forth in the
organizational or governance documents of the Investor existing on the date
hereof; or

(xiii) contest the validity of this Section 4.3(a) or initiate or participate in
any judicial proceeding to amend, waive, terminate or seek a release of the
restrictions contained herein, it being understood and agreed that (A) this
Section 4.3 shall not limit (x) the activities of any Investor Designee taken in
good faith in his or her capacity as a Director or (y) the participation of any
Investor Designee in any Board (or committee of the Board, as applicable)
discussions, deliberations, negotiations or determinations, and (B) Investor
shall be responsible for any breach of this Section 4.3 caused by any action
taken by any Investor Entity or by a representative of an Investor Entity acting
at the direction of any Investor Entity.

 

21



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 4.3(a), on and after the
date hereof, no Investor Party shall be prohibited or restricted from:
(i) initiating and engaging in private discussions with, and/or making and
submitting to, the Company and/or the Board a non-public, confidential
Acquisition Proposal so long as such Investor Party does not know, and would not
be reasonably expected to know, after consultation with outside legal counsel,
that such actions would be reasonably likely to require Investor, the Company or
any other Person to make a public announcement regarding such Acquisition
Proposal; or (ii) from and after a public announcement of a definitive agreement
with respect to an Acquisition entered into between the Company and any Person
other than an Investor Entity and until the earlier of (A) the closing of such
Acquisition and (B) thirty (30) days after the termination of such definitive
agreement, making and submitting to the Company, the Board, and/or the Company’s
stockholders, an alternative Acquisition Proposal on a publicly disclosed and
announced basis for all outstanding shares of Common Stock, which, if a tender
or exchange offer, shall be on the same terms for all such shares and include a
non-waivable condition that a majority of outstanding shares of Common Stock not
Beneficially Owned by any Investor Entity are tendered into such offer. For the
avoidance of doubt, Section 3.3 and Section 4.3(a) shall continue to apply
except to the extent such provisions would prevent an Investor Party from taking
the actions expressly permitted by Section 4.3(b)(i) or Section 4.3(b)(ii).

(c) Notwithstanding anything to the contrary in Section 4.3(a) or
Section 4.3(b), upon the first occurrence of any Cash Offer Trigger Event, an
Investor Party shall be permitted to make a public Acquisition Proposal to the
Company’s stockholders to acquire one-hundred (100%) of the outstanding shares
of Common Stock of the Company in an all-cash tender offer; provided that
(i) such Investor Party has engaged in confidential negotiations in good faith
with the Board (or a special committee thereof formed for such purpose) for a
period of not less than twenty (20) days with respect to such Acquisition
Proposal and (ii) such Acquisition Proposal is expressly subject to and
conditioned upon the approval of either (x) a majority of the Voting Securities,
on an as converted basis, outstanding, other than those Voting Securities held
by the Investor Entities, or (y) a duly constituted and properly authorized
special committee of the Board formed for such purpose and composed solely of
independent and disinterested Directors.

4.4 Information and Access Rights. Until the Sunset Date, the Company shall, and
shall cause its Subsidiaries to, (i) upon reasonable notice to the Company and
at such reasonable times as the Investor Parties may reasonably request,
(A) afford the Investor Parties and their respective representatives access to
its officers, properties, offices and other facilities and to its books and
records, and (B) afford the Investor Parties and their respective
representatives with the opportunity to consult with its officers from time to
time as the Investor Parties may reasonably request regarding the affairs,
finances and accounts of the Company and its Subsidiaries, (ii) to the extent
otherwise prepared by the Company and provided to the Board, provide annual
operating and capital expenditure budgets and periodic information packages
relating to the operations and cash flows of the Company and its Subsidiaries,
(iii) provide audited annual and unaudited quarterly financial statements and
(iv) subject to applicable Law, provide any additional information regarding the
affairs, finances and accounts of the Company and its Subsidiaries that

 

22



--------------------------------------------------------------------------------

is reasonably requested by the Investor Parties from time to time (it being
acknowledged that the Company may reasonably withhold information that
constitutes a trade secret or other competitively sensitive intellectual
property or is subject to attorney-client privilege). Investor hereby agrees
that, notwithstanding any other provision of this Agreement to the contrary,
Investor and its Affiliates shall be provided confidential information in
accordance with and subject to the terms of a Confidentiality Agreement in the
form attached hereto as Exhibit E, which such Confidentiality Agreement shall be
executed and delivered concurrently with the Closing (the “Confidentiality
Agreement”).

4.5 Public Announcements. The initial press release with respect to this
Agreement shall be a joint press release to be reasonably agreed upon by
Investor and the Company. Thereafter, Investor and the Company shall consult
with each other before issuing any press release, or other public announcement
with respect to this Agreement or the matters contemplated hereby and, except in
respect of any such press release or other public announcement as may be
required by applicable Law or any applicable rule of any securities exchange or
association, shall not issue any such press release or other public announcement
prior to such consultation. Investor shall not and shall cause their respective
Affiliates and representatives not to, and shall cause the Investor Parties and
their respective Affiliates acting at their direction not to, in any manner,
disparage or cause to be disparaged the Company or its Affiliates or any of its
or their respective current or former directors or executive officers, and the
Company shall not, shall cause its Affiliates not to, and shall cause its
representatives and the representatives of its Affiliates acting at their
direction not to, in any manner disparage or cause to be disparaged any of the
Investor Parties or any of their respective Affiliates, or any of its or their
respective current or former directors, managers or executive officers.

4.6 Waiver of Corporate Opportunity.

(a) To the fullest extent permitted by applicable Law, the Company hereby agrees
that the Exempted Persons shall not have any obligation to refrain from engaging
directly or indirectly in the same or similar business activities or lines of
business as the Company or any of its Subsidiaries. To the fullest extent
permitted by applicable Law, the Company, on behalf of itself and its
Subsidiaries, renounces any interest or expectancy of the Company and its
Subsidiaries in, or in being offered an opportunity to participate in, business
opportunities that are from time to time available to the Exempted Persons, even
if the opportunity is one that the Company or its Subsidiaries might reasonably
be deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so. The Company hereby further agrees that, subject to
Section 4.6(b), each Exempted Person shall have no duty to communicate or offer
such business opportunity to the Company (and that there shall be no restriction
on the Exempted Persons using the general knowledge and understanding of the
Company and the industry in which the Company operates that it has gained as an
Exempted Person in considering and pursuing such opportunities or in making
investment, voting, monitoring, governance or other decisions relating to other
entities or securities) and, to the fullest extent permitted by applicable Law,
shall not be liable to the Company or any of its Subsidiaries or stockholders
for breach of any fiduciary or other duty, as a director or officer or
otherwise, solely by reason of the fact that such Exempted Person pursues or
acquires such business opportunity, directs such business opportunity to another
person or fails to present such business opportunity, or information regarding
such business opportunity, to the Company or its Subsidiaries, or uses such
knowledge and understanding in the manner described

 

23



--------------------------------------------------------------------------------

herein. The parties specifically agree that each Exempted Person is an intended
third-party beneficiary of this Section 4.6 and is entitled to rely upon and
enforce the rights and obligations granted herein. “Exempted Person” shall mean
the Investor Designees, the Investor, its Affiliates and each of their
respective partners, principals, directors, officers, members, managers,
managing directors, operating partners and/or employees, as applicable. In
addition to and notwithstanding the foregoing, a corporate opportunity shall not
be deemed to belong to the Company if it is a business opportunity that the
Company is not financially able or contractually permitted or legally able to
undertake, or that is, from its nature, not in the line of the Company’s
business or is of no practical advantage to it or that is one in which the
Company has no interest or reasonable expectancy. The Company hereby covenants
and agrees that it shall not take any action, or adopt any resolution,
inconsistent with the provisions of this Section 4.6.

(b) Notwithstanding anything to the contrary in this Section 4.6, the Company
does not renounce its interest in, and the provisions of Section 4.6(a) shall
not apply to, any corporate or business opportunity offered to any Investor
Designee if such opportunity is offered to such person in his or her capacity as
a director or officer of the Company.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor as follows as of the Closing:

(a) The Company is a corporation, duly incorporated, validly existing and in
good standing under the Laws of the State of Delaware. The Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under the Agreement.

(b) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) applicable Law, (y) the organizational documents of
the Company, or (z) any contract or agreement to which the Company is a party.

(c) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by Investor, constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency and other Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

 

24



--------------------------------------------------------------------------------

5.2 Representations and Warranties of Investor. Investor hereby represents and
warrants to the Company as follows as of the Closing:

(a) Investor is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization. Investor has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.

(b) The execution and delivery by Investor of this Agreement and the performance
by Investor of its obligations under this Agreement do not and will not conflict
with or violate any provision of, or require the consent or approval of any
Person (except for any such consents or approvals which have been obtained)
under, (x) applicable Law, (y) its organizational documents, or (z) any contract
or agreement to which it is a party.

(c) The execution and delivery by Investor of this Agreement and the performance
by Investor of its obligations under this Agreement have been duly authorized by
all necessary corporate or other analogous action on its part. This Agreement
has been duly executed and delivered by Investor and, assuming the due
authorization, execution and delivery by the Company, constitutes a legal, valid
and binding obligation of Investor, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency and other Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.

5.3 No Other Representations or Warranties. Each of Investor and the Company
hereby acknowledges and agrees that except for the express representations and
warranties set forth in this Article V, the Securities Purchase Agreement and
the Registration Rights Agreement, neither party hereto nor any Person acting on
its behalf is making any representation or warranty of any kind, express or
implied, in connection with the negotiation, execution or performance of this
Agreement, the Securities Purchase Agreement, the Registration Rights Agreement
or the transactions contemplated hereby and thereby.

ARTICLE VI

GENERAL PROVISIONS

6.1 Termination. Unless otherwise specified herein, this Agreement shall
automatically terminate on the date on which the aggregate Percentage Interest
of the Investor Entities is less than ten percent (10%); provided, that,
Section 6.2, Section 6.3, Section 6.6, Section 6.7, Section 6.8, Section 6.9,
and Section 6.10 shall survive the termination of this Agreement indefinitely,
or as specified therein.

6.2 Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Agreement shall be in writing and shall
be deemed to have been duly given (a) when delivered or sent if delivered in
Person or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained), provided that any notice received by facsimile
transmission or otherwise at the addressee’s location on any Business Day after
5:00 p.m. (addressee’s local time) shall be deemed to have been received at 9:00
a.m. (addressee’s local time) on the next Business Day (b) on the fifth Business
Day after dispatch by registered or certified mail (provided, that such form of
notice may only be used if dispatched from the country in which the recipient is
located), (c) on the next Business Day if transmitted by national or
international overnight courier or (d) on the date delivered if sent by email
(provided confirmation of email receipt is obtained), provided that any notice
received by email at the addressee’s location

 

25



--------------------------------------------------------------------------------

on any Business Day after 5:00 p.m. (addressee’s local time) shall be deemed to
have been received at 9:00 a.m. (addressee’s local time) on the next Business
Day, in each case, as follows (or to such other Persons or addressees as may be
designated in writing by the party to receive such notice):

if to the Company:

GNC Holdings, Inc.

300 Sixth Avenue

Pittsburgh, Pennsylvania 15222

Tel: (412) 288-4600

Fax: (412) 288-4764

Attention: Kenneth A. Martindale

Tricia Tolivar

Email: ken-martindale@gnc-hq.com;

tricia-tolivar@gnc-hq.com

with a copy (not constituting notice) to:

Latham & Watkins LLP

330 N. Wabash Ave., Suite 2800

Chicago, IL 60611

USA

Attention: Bradley C. Faris

Jason Morelli

Fax:          +1 (312) 993-9767

Email: Bradley.Faris@lw.com;

Jason.Morelli@lw.com

if to Investor:

Harbin Pharmaceutical Group Co., Ltd.

No.68, Limin West Fourth Street,

Limin Development Zone

Harbin, People’s Republic of China

Attn: Chris Chow

Email: zhoux@hayao.com

with a copy (not constituting notice) to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Tel: (212) 596-9160

Attention: Michael R. Littenberg

Daniel Yeh

Email: Michael.Littenberg@ropesgray.com

Daniel.Yeh@ropesgray.com

 

26



--------------------------------------------------------------------------------

6.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified, and the observance of any term hereof may be waived, only by a written
instrument executed by (i) the Company and (ii) Investor. Neither the failure
nor delay on the part of any party hereto to exercise any right, remedy, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege preclude
any other or further exercise of the same or of any other right, remedy, power
or privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver. Any amendment, supplement or modification to this Agreement and any
waiver of any term hereof effected in accordance with this Section 6.3 shall be
binding on each party hereto and all of such party’s successors and permitted
assigns, whether or not such party, successor or permitted assign entered into
or approved such amendment, supplement or modification.

6.4 Further Assurances. Each party hereto shall sign such further documents and
do and perform and cause to be done such further acts and things as any other
party hereto may reasonably request to the extent necessary to carry out the
intent and accomplish the purposes of this Agreement.

6.5 Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned, except by any Investor Party to any Investor
Permitted Transferee that has executed a joinder agreement substantially in the
form attached as Exhibit D to this Agreement, without the express prior written
consent of the other parties hereto, and any attempted assignment, without such
consent, will be null and void.

6.6 Third Parties. Except as set forth in Section 4.6, this Agreement does not
create any rights, claims or benefits inuring to any person that is not a party
hereto nor create or establish any third party beneficiary hereto.

6.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to principles
of conflicts of Laws thereof.

6.8 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim between the parties hereto arising out of or
relating to this Agreement, each of the parties hereto, by execution and
delivery of this Agreement, unconditionally accepts and consents to the
exclusive jurisdiction and venue of the Delaware Court of Chancery and any state
appellate court to which orders and judgments thereof may be appealed within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), including but not limited to the in personam and subject
matter jurisdiction of those courts, or if jurisdiction over the matter is
vested exclusively in federal courts, the United States District Court for the
District of Delaware, and the appellate courts to which orders and judgments
thereof may be appealed, waives any objections to such jurisdiction on the
grounds of venue or forum non conveniens, the absence of in personam or subject
matter jurisdiction and any similar grounds or any other manner permitted by
Law, and irrevocably agrees to be bound by any judgment rendered thereby in

 

27



--------------------------------------------------------------------------------

connection with this Agreement. In any such judicial proceeding, the parties
agree that in addition to any method for the service of process permitted or
required by such courts, to the fullest extent permitted by Law, service of
process may be made by delivery provided pursuant to the directions in
Section 6.2. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

6.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of bond.

6.10 Entire Agreement. This Agreement, the Securities Purchase Agreement, the
Registration Rights Agreement, the Confidentiality Agreement and any Director
Confidentiality Agreement with an Investor Designee set forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof other than those
expressly set forth herein or in the Confidentiality Agreement or any such
Director Confidentiality Agreement. This Agreement, the Confidentiality
Agreement and any such Director Confidentiality Agreement supersede all other
prior agreements and understandings between the parties with respect to such
subject matter, other than, with respect to the confidentiality and non-use
restrictions set forth in that certain letter agreement regarding
confidentiality, dated July 18, 2017, by and between General Nutrition Centers,
Inc. and CITIC Capital Partners Management Limited and that certain letter
agreement regarding confidentiality, dated October 11, 2017, by and between the
General Nutrition Centers, Inc. and Harbin Pharmaceutical Group Holding Co.,
Ltd., with respect to information disclosed thereunder prior to the Closing, but
only to the extent such information is not otherwise subject to the
confidentiality and non-use restrictions set forth in the Confidentiality
Agreement or Director Confidentiality Agreement (it being understood that such
letter agreement shall remain in full force and effect in accordance with its
terms with respect to the confidentiality and non-use restrictions set forth
therein with respect to such information disclosed thereunder prior to the
Closing).

6.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (a) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by Law, (b) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by Law and (c) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

6.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

28



--------------------------------------------------------------------------------

6.13 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

[Remainder Of Page Intentionally Left Blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

GNC HOLDINGS, INC. By:   /s/ Kevin G. Nowe Name:   Kevin G. Nowe Title:   Senior
Vice President and Chief Legal and Compliance Officer

 

HARBIN PHARMACEUTICAL GROUP CO., LTD. By:   /s/ Hsing Chow Name:   Hsing Chow
Title:   Authorized Signatory

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form Director Confidentiality Agreement



--------------------------------------------------------------------------------

Exhibit B

Restricted Entities



--------------------------------------------------------------------------------

Exhibit C

Form of Observer Confidentiality Agreement



--------------------------------------------------------------------------------

Exhibit D

Form Joinder Agreement



--------------------------------------------------------------------------------

Exhibit E

Form of Confidentiality Agreement